Case 3:13-cv-00257-JAM Document 307-6 Filed 10/11/18 Page 1 of 3




                     EXHIBIT F
            Case 3:13-cv-00257-JAM Document 307-6 Filed 10/11/18 Page 2 of 3


l-:l-
1:1                        U}JITËD STATES
                           UNITED  STATES DISTRICT
                                          DISTR.ICT COURT
r."2
1:2                                    TF CONNECTICUT
                              DISTRTCT OF
                              DISTRICT    CO}INECTTCUT
1:3
l-:4
1:4      FREDERICK             JR.. as
                     KLORCZYK, JR.,
         ËË.EDER.ICK KLORCZYK,      às     Civil Action
                                         ) Civil  .Action No:
                                                          No:
         co-administrator   of the
         co-adrnini-stratÕT of           ) 3:13-
                                         ) 3:13-cv-0025?-JÀM
                                                   -00257-JAM
1.q,
1:5      Estate of
         Estate of Christian
                   ChrisÈian R.
                             R.          ))
         Klorczyk, et
         Klorczyk, êt al.,
                      al.,               ))
L:6
1:6                                      )
                                         )

                        Plaint iffs,
                        Plaintiffs,      )
                                         )

1.?
1:7                                       )

         \iS
         vs.                             )
                                         )

1:8
1:8                                      ))
         SEARS, ROEBUCK
         SEARS, RÛEBUCK AND
                        A},TD CO.,
                              CO . .     ))
l-:9
1:9      et
         eL al.,
            dl-. ,                       )
                                         )

                                         )
                                         )

1;1û
1:10                    DefendanLs "
                        Defendants.      ))
                                         )
                                         )
1.11
1:11
1:12
1:12
1:13
1: t4
1:14
1.'1 q
1:15                                 OF JOSEPH
                          üEPOSTTION OF
                          DEPOSITION            !". ARRUDA
                                        JOSEPII F.  ÃRRUDÃ
l-:L6
1:16                              Phoenì_x, Arizona
                                  Phoenix,  Arieona
                                   July 25,
                                   July 2 5, 2017
                                             2011
l-:L7
1:17                                   9:18 a.m.
                                       9:18 a.m.
1.1A
1:18
"1 .1ù
1:19           x
l-:2û
1:20     Frepared by:
         Prepared by;
                 kt" BARTELT,
         JEFFREY W.
         JEFFREY     Bì\RTELT, CR,
                               CR, RPR
1:21
Li¿I     Cerri-ficaLe No.
         Certificate  No. 50363
                          5û363
1 . A1
1:22
1:23
1:23
1:24
1;24
f . ÕË
1:25
L. LJ
                Case 3:13-cv-00257-JAM Document 307-6 Filed 10/11/18 Page 3 of 3



1'l ;L
77:1             yes.
                 yes.
??.1
77:2                    0.
                        Q.   You agree
                             You       with that,
                                 agree with that, that
                                                  rhat the
                                                       the ASME FÀLD had
                                                           ASME PALD

Tl:3
77:3             minimum  safety standards?
                 minimurn safety standards?
77:4                         MR. ZÀKRZÐ!{SKI :
                             MR. ZAKRZEWSKI:      Obj ection.
                                                  Objection.

7?:5
77:5                         You can
                             You can answer.
                                     ànswer.
'7"1
77:6 :6                          WITNESS: If think
                             THE WITNESS:
                             THE             think that's
                                                   that's correct.
                                                          correct.
77:7                    A.
                        Q.   BY MR. EDINBURGH:
                             BY MR. EDIITIBURGFI: And,   of course,
                                                  .A.nd, of cöurse, Thompson
                                                                    Thompson

7?:8
77:8             Rivers is
                 Rivers is referring
                           referrirrg only
                                      only to
                                           to the
                                              the 1993
                                                  1993 standard,
                                                       standard.,
11:9
77:9             ri-ght", nothing
                 right,   nothing closer
                                  clÕser in
                                         in time?
                                            time?
77:10
77:10                   A.
                        A.   Thatrs correct.
                             That's correct.
7?: l-1
77:11                   A.
                        Q.   So even though
                             So even        this is
                                     though this is aa 2014
                                                       2tL4 article,
                                                            article. they
                                                                     they
-71:12           don't talk
77:12            don't talk about the 2014
                            abÕut the 2014 ASME PALD, the
                                           ASME PALD,     2009, 2005,
                                                      the 2009, 2005,

7?: l-3
77:13            2û03; is
                 2003; is that
                          that correct?
                               cÕrrect?
7?: l-4
77:14                        MR. ZAKRZEVT]SKT :
                             MR. ZAKRZEWSKI:      obJ ection .
                                                  Objection.
-'l'7 . 1
77:15     tr,
                             You can answer.
                             You can answer.

f?:l-6
77:16                            ï,{ITNESS: They
                             THE WITNESS:
                             THE                 don't appear
                                            Thëy don't        to be
                                                       åppeãr to
1''Ì:I'l
77:17            referëncing any
                 referencing     of those,
                             any of those, no.
                                           nÕ.

??:18
77:18                   A.
                        Q.   BY MR. EDINBURGH:
                             BY MR. EDINBURGH: All  right.
                                               AII_ right.       Letts go
                                                                 Let's gÕ to
                                                                          tÕ

7?:19
77:19            the next document
                 Lhe next document from  the California
                                   f,rom the            Fatality
                                             California Fatality
-1? - Õr\
77:20            l\ssessment && Control
                 Assessment     CÕntrol Evaluation proq-ram from
                                        Evaluation Program  from the
                                                                 tþre

77:21            California Department
                 California Department of public Health.
                                       of Public ltealth.
77 222
77:22                   À.
                        A.   II have  it.
                                hrave it.

]] 223
77:23                   A.
                        Q.      you have
                             Ðo you
                             Do          it?
                                    have it?
]''Ì :24
77:24                   À,
                        A.   Yes, II have
                             Yes,         it.
                                     have it.
?l:25
77:25                   0.
                        Q.   All  right.
                             Al-1 right.         with me.
                                            Bear with
                                            Bear      me.
